        Case: 4:20-cv-00042-JMV Doc #: 27 Filed: 10/27/20 1 of 1 PageID #: 579


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION



SHIRLEY ANN SCOTT                                                                   PLAINTIFF

V.                                                                      NO. 4:20CV00042-JMV

COMMISSIONER OF SOCIAL SECURITY                                                   DEFENDANT


                                            ORDER

       Pending before the Court is Defendant’s motion [23] requesting the Court waive oral

argument in this case. Having considered the submissions of the parties and finding oral

argument is unnecessary and that cancelling the same will not prejudice Plaintiff, the motion is

GRANTED. Accordingly, the hearing scheduled for December 18, 2020, is cancelled.

       IT IS FURTHER ORDERED that the deadline for Plaintiff to file any reply to

Defendant’s memorandum brief [22] is extended to November 3, 2020.

       THIS 27th day of October, 2020.



                                      /s/ Jane M. Virden
                                      U.S. MAGISTRATE JUDGE
